DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/14/21 have been fully considered but they are not persuasive. The Applicant argues that the taper in Zarembo is the exact opposite as the one cited and points to Figure 15 of Zarembo for support.  Upon examination of the Figure 15 in the Zarembo reference and the one included in the Applicant’s response, they are not the same drawing.  The Examiner is unable to find the cited drawing in the Zarembo reference.  The actual drawing and written description in Zarembo clearly teach the exact same limitations as claimed.  The Examiner has included the actual figure 15 from the Zarembo reference below.

    PNG
    media_image1.png
    330
    488
    media_image1.png
    Greyscale

As you can see from the actual image from the reference, the Zarembo reference meets every limitation of the claim.  
Since the Applicant’s arguments are not based on the actual drawings from the application, the remaining arguments are moot.  Therefore, the rejections stand.
The Applicant’s amendments cure the deficiencies pointed out in the 112 rejections and claim objections.  Therefore the 112 rejections and claim objections have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarembo et al. (U.S. Pub. 2014/0188202 A1 hereinafter “Zarembo”).
Regarding claim 1, Zarembo discloses an implantable cuff electrode (e.g. 108) adapted to encircle a substantially cylindrical tissue (e.g. see Fig. 2), and comprising: a support sheet (e.g. 1570) which, when deployed on a flat surface, comprises first and second longitudinal edges extending parallel to a transverse axis, X (e.g. see Figs. 2-15), wherein the support sheet is non-conductive and is rolled about a longitudinal axis Z (e.g. see Figs. 2-15), normal to the transverse axis X (e.g. see Figs. 2-15), thus forming a cuff of substantially cylindrical or helical geometry defining a lumen extending over a length, L (e.g. see Figs. 2-15), along the longitudinal axis, Z (e.g. see Figs. 2-15), of substantially constant inner diameter, Dc (e.g. see Figs. 2-15), measured along a radial axis, R (e.g. see Figs. 2-15), normal to the longitudinal axis, Z, (e.g. see Figs. 2-15) wherein said cuff comprises, an inner surface (e.g. 1582) forming an interior of the cuff, and an outer surface (e.g. 1580) forming an exterior of the cuff, separated from the 
Regarding claim 2, Zarembo further discloses selected among a self-curling cuff, a split cylinder cuff, and a helical cuff (e.g. see Fig. 12).
Regarding claim 4, Zarembo further discloses wherein the first and second longitudinal edges of the support sheet are bevelled across the thickness, such that the outer surface has an outer length, Lu, and the inner surface has an inner length, Ld > Lu (e.g. see Fig. 15).
Regarding claim 5, Zarembo further discloses forming a self-curling cuff, wherein the support sheet is formed of an outer sheet comprising the outer surface, adhered to an inner sheet comprising the inner surface, and wherein said inner sheet is made of a resilient material and is resiliently pre- strained along a transverse axis, X, normal to the longitudinal axis, Z, to create a bias suitable for self-curling the support sheet about the longitudinal axis, Z, to resiliently form a substantially cylindrical self-curling cuff comprising the lumen of substantially constant inner diameter, Dc (e.g. see Fig. 15; ¶¶ 62-64).
Regarding claim 7, Zarembo further discloses wherein when deployed on a flat surface, the outer surface has an outer width, Wu, measured along the transverse axis, X, normal to the longitudinal axis, Z, the inner surface has an inner width, Wd, measured along a transverse axis, X, normal to the longitudinal axis, Z, wherein the inner width, Wd, is substantially equal to the outer width, Wu (Wd ~ Wu) (e.g. see Figs. 15-16).
Regarding claim 8, Zarembo further discloses wherein the implantable cuff electrode and/or optrode forms a self-curling cuff and wherein the support sheet has a bias and inner and outer width, Wd, Wu, such that the support sheet self-curls into the substantially 5 cylindrical cuff of inner diameter, Dc, with N loops, with N being comprised between 1 and 3.5 (e.g. see Fig. 12).
Regarding claim 9, Zarembo further discloses a first and a second electrode contacts (e.g. 110) to form a bipolar electrode, and preferably a third electrode contact (40c) to form a tripolar electrode.
Regarding claim 10, Zarembo further discloses a first electrode contact (e.g. 110) and, optionally comprising a second and a third electrode contacts and wherein the first electrode contact and, each of the optionally second and third electrode contacts are in the form of, discrete electrode contact elements distributed transverse to the longitudinal axis, Z, preferably parallel to the transverse axis, X, when the support sheet is deployed on a flat surface, at least along the portion of the inner surface forming the interior of the cuff (e.g. see Fig. 3).
Allowable Subject Matter
Claims 3, 6 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REX R HOLMES/Primary Examiner, Art Unit 3792